Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 1 of 23

EXhibit H

 

 

'Cas'e 1:19-cv-10203-1T Documem 1-8 File'd '0‘1"/§0/19 P`age 2 of 23 ' ` `

Barker, Eps_tein & Loscocco
176 Federal Street
Boston, Massachusetts 02110
(617) 482-4900
FAX: (617) 426-5251

And:rew D. Epstein
Pho!ulnw@nol.ccm

September 28, 2018

U.S. Express Mail -
Return Receipt Requested

PERSONAL AND CONF[DEN'I`IAL

Jeffrey A. Cohen, Esquire
Cohen Business Law Group
10990 Wilshire Blvd., Suite 1025
Los A.ngeles, CA 90`024

Re: Sonya Larson
v. Cohen Business Law Group and Jeffrey A. Cchen

Thm` 1301 Day Demand Letter Under Mass. Gen. Laws. C. 93A

Dear Mr. Coben:

 

l represent Sonya Larson as successor counsel to .l ames A. Gregorio of Greensboro,
North Carolina. lwill be representing Ms. Larson going forward regarding all claims for
plag;iarism and copyright infringement raised by your client, Dawn Dorland Perry (hereinafter,
“Dorland”), and by you (Jeffrey A. Cohen), and Cohen Business Law Group relative to my
client’s short story, The Kindest.

Ms. Larson contends that you and Cohen Business Law Group (“Cobeu Law”) Violated
one or more of my client’s rights by defamjng ber, interfering With an advantageous contractual
relationsbip, and committing unfair and deceptive acts and practices The facts and
circumstances of these claims, Wbich are outlined below, are based on presently available
information and belief '

 

C-ase 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 3 of 23

leffrey A. Cohen, Esquire
Cohen Business Law Group
September 28, 2018

Page 2.

A somewhat revised version of this letter is being sent simultaneously to Ms. Dorland
and is enclosed Both the letter to Dorland as well as this letter are thirty (3 0) day demand letters
sent pursuant to the Massachusetts Consumer Protection Act, Massachusetts General Laws,
Chapter 93A. Under the Act, you and Cohen Law have thirty days from receipt of this letter
within which to respond to the allegations and claims for relief that are outlined herein. If you
and Cohen Law fail to make a reasonable written response to this letter within thirty (3 0) days, a
Massachuset,ts court can award treble but no less than double damages against you gn_d Cohen
Law, in addition to awarding rny client her costs and attorney’s fees.

Sonya Larson is a mixed-race Chinese-American professional writer residing in the
Boston area. l\/ly client works at GrubStreet, lnc., a not-for-profit organization dedicated to
educating and helping creative writers Over the course of her young career, Larson has had
several of her works published See, www.larsonya.com for a list of her publications to date.

Dorland appears to be a minimally published writer Who once lived in the Boston area
and now lives in Los Angeles. Her writing career seems focused primarily on teaching
occasional writing workshops hi 2015, Dorland claims to have donated a kidney to an
anonymous recipient Dorland wrote a letter to her anonymous kidney recipient in which she
introduces herself, outlines her reasons for donating a kidney, and expresses an interest in
learning more about the recipient and even meeting that person one day. A copy of the letter (the
“Factual Letter”) is enclosed

Larson and Dorland appear to have had a nominal relationship with each other, the
majority of which took place through a few dozen emails (most of which were in response to
mass emails concerning conferences and class logistics), scant social media exchanges, a few

` exchanged pleasantries, and a large dinner party my client attended about eight years ago when
Dorland lived in the Boston area.

Since the time that Dorland donated her kidney in 2015, she has not, by any stretch of the
imagination, been subtle about her kidney donation and her advocacy for organ donations in
general Dorland has utilized social media extensively (e.g., Twitter, Facebook and Instagrarn)
to raise awareness about her kidney donation and organ donations in general. ln addition,
Dorland posted a copy of the Factual Letter to a relatively large Facebook group. The letter may
also have been posted elsewhere The letter on Facebook was posted without a copyright
notationl

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 4 of 23 "

Jeffrey A, Cohen, Esquire
Cohen Business Law Group
September 28, 2018

Page 3.

Ms. Larson was inexplicably and involuntarily added as a member of Dorland’s
Facebook group, which included approximately 250 to 300 people lt appears that the primary
focus of this group was to create a platform for Dorland to share her personal experiences with
donating a kidney. Ms. larson saw the Factual letter on Facebook after it was posted Ms.
Larson found the letter interesting She did not copy the Factual Letter but instead recorded a
few thoughts and phrases ii‘om the letter into her notes for hitare reference

lvly client was intrigued by the idea of kidney donations and began to fabricate a fictional
short story nom the perspective of an alcoholic, working class Chinese-American woman living
in Boston with her husband, who receives a kidney donation from a wealthy white woman and
then prepares to meet her. The story explores the complexities of indebtedness, addiction, love,
shame and race. lts central aim is to depict a person of color resisting a white savior narrative

Larson’s eventual short story included a letter received by the kidney recipient character
and sent by the donor character. The letter was a small part of the story and used primarily to
introduce the character of the kidney donor, and to set the stage for the eventual meeting of the
recipient and donor characters When Ms. Larson was writing her story, she researched and
viewed dozens of other organ donation letters that were widely available online. She also
viewed many websites devoted to advising organ donors and recipients on how to correspond
with one another, including bullet points of the kinds of things people share with one another and
in what order.1

Ms. Larson worked on her story for several months and was ultimately scouted by
Plympton Literary Studio for a possible audiobook production of this story, among others, via
www.Audible.com (“Audible”). Audible accepted Larson’s story entitled, The Kindest, and
prepared to publish it as an audio book. As the story was being recorded in the summer of 2016,
my client asked the producer it Audible would re-record the story using different wording in the
story’s fictional letter to avoid any conceivable resemblance to the Factual Letter. Audible
agreed to re~record that section, but accidentally posted the incorrect version on August 3, 2016,
in downloadable mp3 format and print-on-demand CD format They agreed to remove this
recording from its site entirely until the correct version was recorded and posted on 0ctober 25,
2016. Larson was paid $125 for The Kindest from Plympton.Literary Studio. She received
nothing from Audible.

 

'.//www.donorrecove .or families~of-donors/writin -to-trans lant~reci ients/.

   

‘ See, for example, h

 

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 5 of 23 "

Jeffrey A. Cohen, Esquire
Cohen Business Law Group
September 28, 2018

Page 4.

On lune 22, 2016, my client did a reading from The Kindest at a bookstore in Boston.
The reading did not include any portion the letter in her story. Someone who attended the
reading posted a comment on Dorland’s Facebook page about Ms. Larson’s story, Dorland
apparently saw the post and noticed it included a kidney donation.2

Dorland soon became incensed by the concept of l\/ls. Larson’s story, and she proceeded
to bound my client with constant entails and text messages Dorland insinuated that the story
was based on her life experience and that Sonya Larson had no right “as a friend” to fabricate a
story about a kidney donation without consulting her. Despite my client’s insistence that the
story was not about Dorland, and that she and all other writers have the right to write fiction
about kidney donations, your client refused to desist. Dorland expressed dismay that my client
had not “liked” and commented on her Facebook posts about her kidney donation. Dorland
demanded to read the story, insisted on an apology, and threatened to write about Ms. Larson in a
memoir or essay. Even though Ms. Larson’s short story was fiction, Dorland seemed very
threatened by The Kindest.

ln August 2017, American Short Fiction (“ASF”) published The Kindest in its literary
magazine and featured it online in May 2018. Ms. Larson was_paid $300 by ASF.

Meanwhile, the Boston Book Festival, lnc. (“BBF”), a not-for-proiit organization that
promotes reading and ideas for writers and bibliophiles in and around Boston, sponsors a project
called One City/One Story as part of its annual festival for writers and readers One short story
is selected for distribution throughout the Boston area. Copies of the selected story are sent to
BBF members, participants in the Festival, local libraries and participating businesses and it is l
promoted by the Eastern Massachusetts public transportation authority, the MBTA. rl'he Festivai
features the story for educational and discussion purposes in hopes of incorporating divergent
audiences in new conversations about an important topic. Larson’s The Kz'ndest was chosen in
May 2018, to be the short story that it was going to feature as the One City/One Story work at its
premier annual event in October 2018.3

 

2 Tom Meek, a mutual Facebook friend of both Dorland and Larson, posted a comment on a Facebook post of
Dorland: “Sonya read a cool story about giving out a kidney, you came to mind, and I wondered if you were the
source of the inspiration.”

3 Forrner winners of the One City/One Story honor have credited the publicity and exposure to numerous
professional achievements Former winners express that “One City/One Story was a total game~changer for my
writing career” and “speaking career,” and that they have earned literally thousands of dollars for speaking
engagements related to the honor. These include engagements in New England, Texas, and Chicago, and at l_.aboure
College, Milton Academy, UMASS-Boston, Swarthmore College1 Worcester State, and many more. “It really built
up my 'cred' in terms of earning these speaking gigs,” says one winner. “l was also interviewed on NPR and by
reporters for the G!obe and Mz'lron Tfmes and Patriot Ledger. Nice articles that I've used on my website and CV.”

 

 

- Case 1:19-cv-10203-|T Document1-8 Filed 01/30/19 Page 6 of 23

Jeffrey A. Cohen, Esquire
Cohen Business Law Group
Septernber 28, 2018

Page 5.

ln June 2018, Dorland apparently heard about the choice of lite Kindest as the BBF
selection and she started a multifaceted smear campaign against Sonya Larson by accusing my
client of plagiarizing her Factual Letter. Dorland contacted ASF, the BBF, GrubStreet, members
of Ms. Larson’s writing group, and, inexplicably, the Bread Loaf Writer’s Conference, hosted by
Middlebury College in \/'ern:\ont.4 Dorland did not specify how the language of her Factuai
Letter was plagiarized in The Kindest but simply stated that the relatively short letter in Ms.
Larson’s story was a “paraphrase” of her considerably longer Factual Letter.

To the Bread Loaf Writers’ Conference, Dorland made the additional false claim that
Larson applied for and received a prestigious fellowship to the conference using this story, which
she misleadineg claimed “plagiarizes my unpublished work.” Once again Dorland offered zero
evidence to substantiate her claim, but nonetheless asked that something “be done, retroactively,
about it.” When Bread Loaf declined to engage with her, she threatened the conference by
saying that she was “writing an article about plagiarisrn in the writing community and will list
this response on behalf of the Breadloaf Writing Conference.” Dorland continued to call and
email Bread Loaf staff-- and even the retired Director, Michael Collier-- through late August and
September 2018.

Although requested to do so by .l ames Gregorio, my predecessor counsel, Dorland
refused to contact him with supporting evidence for her claim of plagiarism so that my client and
her attorney could respond. lnstead, Dorland emailed and called ASF and BBF multiple times
per day, demanding at various times, a citation for the Factual Letter, or that Ms. Larson’s story
be pulled from ASF and the BBF in its entirety, and/or that ASF publish one of Dorland’s essays,
purportedly about friendship, ethics and writing

Neither ASF nor BBF acquiesced to Dorland’s` demands Nevertheless, BBF did offer for
Ms. Larson to change some of the language in her fictional letter to avoid w possibility of any
legal claims against the Bl§'»F.5 My client agreed to the BBF’s suggestion, since the fictional
letter was only a minor part of the story. Besides, Ms. Larson had already changed many

 

Says another winner, “To be selected for One City One Story is an honor. l got a beautiful email just two weeks ago
from someone who had read this story, lt’s a matter of prestige, it can bring you speaking events, and increase your
worth when you sell your first story collection or novel. . .Your story is published in many different languages, so
whole new audiences get to engage.”

4 To date, over a dozen individuals and organizations have been contacted by Dorland, an assault which she
continues by Dorland’s recent contacts of present and even retired staff of the Bread Loaf Writers Conference. As
described by The New Yorker magazine, Bread Loaf is known in literary and publishing worlds as “the oldest and
most prestigious writers conference in the country.”

5 This was done to placate Dorland and was not an admission of any wrongdoing

 

 

Case 1:19-Cv-10203-|T Document 1-8 ~Filed 01/30/19 Page 7~0f 23

lefl`rey A.. Cohen, Esquire
Cohen Busi_ness Law Group
September 28, 20 1 8

Page 6.

elements of her story for the BBF publication specifically~- including locations in the fictional
story, obj ects, details, several lines of dialogue, gestures, word choices and the ending

None of Sonya Larson’s efforts appeased Dorland. Dorland next contacted the Boston
Globe to further publicize her claim of plagiarism against Ms. Larson, and then made a
professional complaint to GrubStreet, Ms. Larson’ s employer, repeating her accusation that my
client plagiarized her Factual Letter. Dorland also apparently complained, falsely and
n~ivolously, that my client did not speak with Dorland at a GrubStreet event, and that she advised
Dorland not to Write about certain topics.

Then, on July 3, 2018, obviously realizing that plagiarisrn is not actionable, you and
Cohen Law ratcheted things up to copyright infringement by sending a letter to the Boston Book
Festival stating that The Kz'ndesz‘ contains Dorland’s Factual Letter “in whole or in part.” You
further stated that even without having the berrth of reviewing any revisions that may have been
made to The Kindesr, “to determine whether any infringement remains,” you boldly claimed that
any decision by the BBF to publish the story would infringe Dorland’s rights You then
demanded that the BBF cease and desist from further printing, copying, distributing or
undertaking other activities related to Tke Kz'ndest.

You also said that if the BBF did not supply you with a copy of the revised story within
ten days, you would act to prevent the publication of Ms. Larson’s story, and seek damages
under 17 U.S.C. § 504(c), for up to 5150,000 in statutory damages

According to the Copyright Oflice records, Dorland’S Factual Letter was registered as
unpublished text entitled “Dorland kidney chain final recipient letter July 2, 2015,” effective
June 10, 2018, under registration number TXu 002101420. As will be shown, the lone 10, 2018
date is significant

Next, on luly 20, 2018, Michael S. Hanna of Cohen Law wrote to Attomey Gregorio
expressing a willingness to settle Dorland’s claims without a full recovery of damages to which
Dorland claims to be entitled. There appears to have been some discussions with Attorney
Gregor'io and with Paul Sennott, BBF’s lawyer, of settling Dorland’s claims for $5,000 plus
attribution and/or a referral link to a kidney donor site. The discussions did not lead to a
resolution of Dorland’s claims for monetary compensation, attribution or the payment of her
legal fees. `

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 8 of 23

leffrey A. Cohen, Esquire
Cohen Business Law Group
September 28, 2018

Page 7.

Dorland continued her attack on l\/[s. Larson by contacting the press where she
masterminded a smear campaign against my client by publicly accusing Ms. Larson of
plagiarism.6 This occurred even before the BBF announced that Ms. Larson’s story was chosen
as the One City/One Story selection During those initial settlement negotiations, when it
became clear that the Boston Globe would run the article that Dorland prompted, Mr. l-lanna told
.l ames Gregorio, Larson’s attorney, that if Ms. Larson gave Dorland everything she wants,
Dorland would give her “full effort to try to kill the [Globe’s] story.” After the article came out,
Dorland emailed members of Ms. Larson’s writing group, accusing them of “complicity” in
“artistic betrayal.” She continued to contact them through September 2018.

l am told that on August lO, 2018, just as the Boston Globe was about to print its second
newspaper article about Dorland’s plagiarism claims, l-lanna called Attorney Sennott and
increased his settlement demand to $10,000. At this time, I-Ianna likely knew that the BBF
would be publishing a revised version of The Kindesr, which the BBF had previously supplied to
him, that was rewritten to fully remove any possible offending portions Accordingly, Hanna
knew or should have known that Dorland did not have a cause of action against Larson because
her letter was not registered at the appropriate time. The increased demand to $10,000 was
apparently the straw that broke BBF’s back

As a direct and proximate result of this and other actions by Dorland, you and Cohen
Law, the BBF rescinded its selection of lite Kindest for fear of being sued by your client7 The
BBF had already printed 30,000 of The Kindest at a reported cost of $13,000, and it was
concerned that continuing legal fees, already in the thousands of dollars, would strain its modest
budget and jeopardize its existence The BBF decision had nothing to do with any concern of
actual plagiarism or copyright infringement The decision was based entirely on Dorland’s
persistence which was aided and abetted by claims of copyright infringement and threats of tens
of thousands of dollars in legalfees and damages by you and your office.

Not satisfied with the extensive damage already brought to bear on Ms. Larson, Attorney
I-Ianna again wrote to Attorney Gregorio on September 6, 2018, claiming Ms. Larson continues
to infringe l)orland’s rights by reproducing the Factual Letter, preparing a derivative copy of the
letter, and distributing copies of the letter to ASF, Audible.com, BrillianceAudio.com, and the
BBF. Hanna is again seeking damages and attorney’s fees for “a full litany of claims” he asserts
will be iled against Ms. Larson in Federal Court in Los Angeles.

 

6 Graham Arnbrose, "lnspiration or plagiarisrn? Writing hackles raised in Boston dispute." Boston Globe, July 26,
2018. hf_tps://tingl.com/ybo?»xbl$; Graham Arnbrose, "Boston Book Festival cancels One City One Story event
amici plagiarism tlap." Boston Globe, Augnst 14, 20l S. h§_tps://tian.comjyvaggng.

7 Emails from Deborah Porter state that the BBF did not want to get sued because the financial risk and burden
would cripple the organization

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 9 of 23

Jeffrey A. Cohen, Esquire
Cohen Business Law Group
September 28, 2018

Page 8.

ln its latest letter, Cohen Law is seeking a judgment for $180,000, which it proposes will
be held in escrow to ensure that Ms. Larson will never violate Dorland’s rights in the Factual
Letter. Ha;`nna is also demanding that Ms. Larson pay Dorland’s legal expenses that now amount
to $15,000. Hanna’s allegations and demands are absurd and completely without merit. lt must
be noted that Ihe Kindest is not presently available in any form nom ASF, Audible.com,
BrillianceAudio.com or the BBF.

Certainly, i\/Is. Larson was inspired by Dorland’s kidney donation, and she admits that
she initially used a few words and phrases that appear in Dorland’s Factual Letter in preliminary
drafts of her story, l-lowever, Ms. Larson’s actions do not amount to copyright infringement
under any interpretation of the law. There is no one who would ever consider the final version of
The Kinde.s't that was to be distributed by the BBF to be similar in any respect to Dorland’S
Factual Letter other than as an idea or a scene-ci-faire. Dorland is not the only person who has
written to their organ recipient and she is still free to write either a fictional or factual account of
her kidney donation experience

l am enclosing for your reference, a copy of the final version of The Kindest that was to
be distributed by the BBF as the One Citnyne Story. This is the same version that was
previously supplied to Attorney Hanna.

Cohen Law’s website says that the firm has extensive experience in handling and
litigating intellectual property matters Accordingly, when you sent a letter to the BBF on July 3,
2018, you knew or should have known that damages under Section 504(c) of the Copyright Act
are available only if the provisions of Section 412 of the Copyright Act are satisfied if any
version of The Kz'ndest infringed Dorland’s rights in the Pactual Letter, which we Vociferously
deny, the registration of the Factual Letter effective lune 10, 2018, does not satisfy Section 412,
because any perceived infringement of Dorland’s Factual Letter occurred years earlier.

The only conceivable reason for including erroneous and unavailable claims for statutory
damages and attorney’s fees was to pressure the BBF into complying with your unfounded claim
of copyright infringement Agreeing with a client to pursue legally baseless claims merits a
cause of action for our client _S_e__c_: Rickley v. Goodfriend, 2l2 Cal. App. 4th 1136, 1153, 151
Cal. Rptr. 3d 683, 699 (2013) (“A license to practice law does not shield an attorney nom
liability when he or she engages in conduct that would be actionable if committed by a
layperson. An attorney who commits such conduct may be liable under a conspiracy theory when
the attorney agrees with his or her client to commit wrongful acts.”)

 

Case 1:\19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 10 of 23

leffrey A. Cohen, Esquire
Cohen Business Law Group
September 28, 2018

Page 9.

Furthermore, your latest claim that a lawsuit will be brought in Federal Court in Los
Angeles is flagrantly unfounded Simply put, Califomia does not have jurisdiction over my
client Dole Food Co. v. Watts 303 F.3d 1104, lllO-ll (9th Cir. 2002). Ms. Larson does not
have continuous and systematic contacts with California and all relevant acts, and most potential
witnesses are located in Massachusetts. lf you bring any action against Sonya Larson in
California, we will seek an immediate dismissal for lack of jurisdiction We will also seek
attorney’s fees and costs, which under the circumstances, we are confident that any court will be
eager to award.

 

We believe that your actions and those of Cohen Law far exceed the bounds of zealous
representation of a client Although we dispute every notion of copyright infringement by Ms.
Larson, Dorland would, at a maximum, be entitled Q_nly to her actual damages and any profits
that Ms. Larson earned from any infringement of the Factual Letter.

lt is a mystery exactly how Dorland was damaged Ms. Larson simply took a factual
letter written by a kidney donor that was posted on a group Facebook page without a copyright
notation, used it as inspiration for a fictional letter, and used that fictional letter as a small set-up
for a fictional encounter between a Chinese-American kidney recipient and a white donor. That
Ms. Larson may have initially used a few words and phrases in her fictional story that are
included in the Factual Letter will not support an award of anything other than nominal damages
at best.

Furthermore, my client’s gross receipts nom The Kz'ndest amounted to $425. Since the
word count for the letter which is part of the story is less than 5% of` the total word count of the
story, Dorland’s profit damages might amount to $21.25 (5% of $425 3 $21.25). Damages at
this level do not warrant your intentional interference with my client’s relationship with the BBF,
which resulted in the loss of the prestige and notoriety she would have received if her story was
distributed by the Boston Book Festival. Additionally, it absolutely does not merit the contact
with Bread Loa_f, Larson’s writing group, GrubStreet, or the more than a dozen other people and
organizations that Dorland contacted

We contend that your inflated claims for damages and attorney’s fees, and your failure to
articulate reasonable demands on behalf of Dorland in light of the limited damages available for
any perceived copyright infringement under the facts presented, resulted in the BBF withdrawing
its use of The Kindest from the One City/One Story proj ect.

 

 

Case 1:19-cv-10203-|T Docume'nt 1-8 Filed 01/30/19n Page 11 of 23 " ‘

leffrey A. Cohen, Esquire
Cohen Business Law Group
September 28, 2018

Page 10.

The BBF clearly stated that it only pulled Ms. Larson’s story because the BBF did not
want to get sued. 'l`he BBF has limited financial resources and it did not want to incur legal
expenses in fighting Dorland’s claims Your actions and that of Cohen Law in making
unsupportable claims, misrepresenting the facts, and deploying overly aggressive and coercive
correspondence with the BBF was calculated to cause damage to my client Furtliermore, these
actions contributed directly in the decision by the BBF to pull fha Kindest nom the One
City/One Story proj ect. The combination of your letters and your exaggerated and unsupported
monetary demands surpasses the bounds of zealous advocacy, and amount to an interference
with Larson’s advantageous contractual relationships with the BBF for which Sonya Larson is
entitled to substantial damages for the irreparable injuries to her reputation and her career.

The totality of circumstances including the combination of Dorland’s unrelenting,
multifaceted campaign to damage and defame Sonya Larson’s reputation and career, your letter
and the letters and demands of Michael Hanna of Cohen Law consisting of wholly insupportable
claims and demands that further Dorland’s defamatory behavior, are evidence of outrageous
conduct that constitutes a violation of Massachusetts General Laws, chapter 93A. See Kattar v.
Demoulas, 433 Mass. l, 12-13 (2000) (Chapter 93A is “a statute of broad impact which creates
new substantive rights and provides new procedural devices for the enforcement of those rights.”
Slanev v. Westwood Auto. lnc.. 366 Mass. 688, 693 (1975). 'l`he relief available under c. 93A is
“sui generis. lt is neither wholly tortious nor wholly contractual in nature, and is not subject to
the traditional limitations of preexisting causes of action.” E; at 704. lt “mak[es] conduct
unlawful which was not unlawful under the common law or any prior statute.” Commonwealth v.
DeCotis 366 Mass. 234, 244 n. 8 (1974). Thus, a cause of action under c. 93A is “not dependent
on traditional tort or contract law concepts for its definition.” l-leller v. Silverbranch Constr.
Co;p., 376 Mass. 621, 626 (1978). See.Nei v. Burley, 388 Mass. 307, 313 (1983) (“[Ajnalogies
between common law claims for breach of contract, fraud, or deceit and claims under c. 93A are
inappropriate because c. 93A dispenses with the need to prove many of the essential elements of
those common law claims”).

 

Under Massachusetts Law, you have thirty (3 0) days from receipt of this letter to answer
the allegations herein and provide a reasonable explanation for your actions or make a reasonable
settlement offer, failing which, my client can file an action in court in which she will be seeking
up to three times her damages plus attorney’S fees. Cassano v. Gogos, 20 Mass. App. Ct. 348,
350-53 (1985); Kohl v. Silver Lake Motors lnc. 369 Mass. 795, 802-03 (1976); (Defendants
who make a timely and reasonable offer of settlement limit the scope of possible damages).
Failure to provide a reasonable settlement offer may allow the plaintiff to receive treble
damages Loddie v. Anton’s Cleaners 1993 Mass. App. Div. 29 (defendant’s offer of only $100
for mink coat valued at $4,000 was made in bad faith, therefore damages were trebled).

 

 

 

 

 

Case 1-:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 12 ot 23

Jeffrey A. Cohen, Esquire
Cohen Business Law Group
Septernber 28, 2018

Page 11.

l urge you to respond to this letter within thirty days of receipt

ADE/d

 

cc: Jan:les A. Gregorio, Esquire

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 13 ot'23

Barker, Epstein & Loscocco
176 Federal Street

Boston, Massachusetts 021 10

(617) 432-4900
FAX: (617) 426-5251

Androw D. Epstc'm
Pho!oluw@ml.enm

September 27, 2018

U.S. Express Mail
Return Receipt Requested

Dawn Dorland Perry
11910 Venice Blvd., #3
Los Angeles, CA 90066

Re: Sonya Larson
v. Dawn Dorland Perry

Thg§y° §30! Day Delnand Letter Under Mass. Gen. Laws. C. 93A
Dear Ms. Dorland-Perry:

l represent Sonya Larson as successor counsel to J ames A. Gregorio of Greensboro,
North Carolina. l will be representing Ms. Larson going forward regarding all claims for
plagiarism and copyright infringement raised by you and your legal counsel relative to my
client’s short story, like Kindest.

Ms. Larson contends that you violated one or more of her rights by defaming her,
interfering with an advantageous contractual relationship, and committing unfair and deceptive
acts and practices The facts and circumstances of my client’s claims, which are outlined below,
are based on presently available information and belief.

This letter is a thirty (3 0) day demand letter sent pursuant to the Massachusetts Consurner
Protection Act, Massachusetts General Laws, Chapter 93A. Under the Act, you have thirty days
from receipt of letter to respond to the allegations and claims for relief that are outlined herein
lf you or legal counsel fails to make a reasonable written response to this letter within thirty (3 0)
days, a Massachusetts court can award treble but no less than double damages against you in
addition to awarding Ms. Larson her costs and attorney’s fecs.

 

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 14 ot 23

Dawn Dorland Perry
September 27, 2018
Page 2.

Sonya Larson is a mixed-race Chinese-Arnerican professional Writer`residing in the
_ Boston area. As you know, my client works at Grub Street, lnc., a not-for-profit organization
dedicated to educating and helping creative writers Over the course of her young career, Ms.
Larson has had several of her works published See www.larsonya.com for a list of her
publications to date.

You appear to be a minimally published writer who once lived in the Boston area and
now lives in Los Angeles. Your writing career seems focused primarily on teaching occasional
writing workshops ln 2015, you claim to have donated a kidney to an anonymous recipient
You wrote a letter to your anonymous kidney recipient in which you introduce yourself, outline
your reasons for donating a kidney, and express an interest in learning more about your recipient
and even meeting that person one day. A copy of the letter (hereinafter, the “Factual Letter”) is
enclosed

You and Ms. Larson appear to have had a nominal relationship with each other, most of
which transpired through a few dozen emails (the majority of which were in response to mass
emails concerning conference and class logistics), scant social media exchanges a few
exchanged pleasantries, and a large dinner party my client attended about eight years ago when
you lived in the Boston area.

Ms. Larson was involuntarily and inexplicably added to your Facebook group in 2015,
which included approximately 250 to 300 people. lt appears that the primary focus of this group
Was to create a platform for you to share your personal experiences with donating a kidney.

Since the time that you donated your kidney, you have not, by any stretch of the
imagination, been subtle about your kidney donation and your advocacy for organ donations in
general You have used social media extensively (e. g., 'l`witter, Facebook and Instagram) to
publicly raise awareness about your own kidney donation and organ donations in general ln
addition, you posted a copy of the Factual Letter to your relatively large Facebook group. The
letter may also have been posted elsewhere '\.The letter on Facebook was posted without a
copyright notation

My client was intrigued by the idea of kidney donations and began to fabricate a fictional
short story from the perspective of an alcoholic, working class Chinese-American woman living
in Boston with her husband, who receives a kidney donation nom a wealthy white woman and
then prepares to meet her. The story explores the complexities of indebtedness addiction, lov`e,
shame, and race, and its central aim is to depict a person of color resisting a white savior
narrative

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 15 ot 23

Dawn Dorland Perry
Septernber 27, 2018
Page 3.

Ms. Larson saw the Factual Letter on Facebook after it was posted, and found it
interesting She did not copy the Factual Letter but instead recorded a few thoughts and phrases
from the letter into her notes for future reference Larson’s eventual short story included a letter
received by the kidney recipient character and sent by the donor character. rl`he letter was a
small part of the story and used primarily to introduce the character of the kidney donor, and to
set the stage for the eventual meeting of the recipient character and the donor character. When
Ms. Larson was writing her story, she researched and viewed dozens of other organ donation
letters that were widely available online. She also viewed many websites devoted to advising
organ donors and recipients on how to correspond with one another, including bullet points of
the kinds of things people share with one another, and m what order.

Ms. Larson worked on her story for several months and was ultimately scouted by
Plympton Literary Studio for a possible audiobook production of this story, among others, via
www.Audible.com (“Audible”). Audible accepted Larson’s story entitled, The Kindest, and
prepared to publish it as an audio book. As the story was being recorded in the summer of 2016,
my client asked the producer if Audible would re-record the story using different wording in the
story’s fictional letter to avoid any conceivable resemblance to your Factual Letter. Audible
agreed to re-record that section, but accidentally posted the incorrect version on August 3, 2016,
in downloadable mp3 format and print-on-demand CD formatl They agreed to remove this
recording from its site entirely until the correct version was recorded and posted on October 25,
2016. Larson was paid 3125 for The Kindest from Plympton literary Studio. She received
nothing from Audible.

On lune 22, 2016, my client did a reading from The Kindest at a bookstore in Boston.
The reading did not include any portion of the letter that Ms. Larson incorporated into her story.
Someone who attended the reading posted a comment on your Facebook page about Ms.
Larson’ s story. You apparently saw the post and noticed that it referred to a kidney donation2

You soon became incensed by the concept of Ms. Larson’s story, and you proceeded to
bound my client with constant entails and text messages You insinuated that the story was based
on your life experience and that Sonya Larson had no right “as a frien ” to fabricate a fictional
story about a kidney donation without consulting you. Despite my client’s insistence that the

 

‘ See, for example, htto://Www.donorrecoverv.org/families-of-donors/writirr_g~to~tran§plant~recioients/.

2 'l`om Meek, a mutual Facebcok friend of both you and Larson, posted a comment on a Facebook post of yours:
“Sonya read a cool story about giving out a kidney, you came to mind, and l wondered if you were the source of the
inspiration.”

 

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 16 of 23

Dawn Dorland Peny
Septernber 27, 2018
Page 4.

story was not about you, and that she and all other writers have the right to write fiction about
kidney donations, you refused to give up. You expressed dismay that my client had not “liked”
and commented on your Facebook posts about your kidney donation. You demanded to read her
story, insisted on an apology, and you threatened to write about Ms. Larson in a memoir or
essay. Even though Ms. Larson’s short story was fiction, you seemed very threatened by The
Kindest.

ln August 2017, American Short Fiction (“ASF”) published The Kz'ndest in its literary
magazine, and featured it online in May 2018. Ms. Larson was paid $300 by ASF.

Meanwhile, the Boston Book Festival, lnc. (“BBF”), a not-for-proht organization that
promotes reading and ideas for writers and bibliophiles in and around Boston, sponsors a project
called One City/One Story as part of its annual festival for writers and readers. One short story
is selected for distribution throughout the Boston area. Copies of the selected story are sent to
BBF members, participants in the Festival, local libraries and participating businesses and it is
promoted by the Eastern Massachusetts public transportation authority, the MBTA. The Festival
features the story for educational and discussion purposes in hopes of incorporating divergent
audiences in new conversations about an important topic. Ms. Larson’s fire Kindest was chosen
in May 2018, to be the short story that the BBF was going to feature as the One City/One Story
work at its premier annual event in October 2018.3

ln June 2018, you apparently heard about the selection of The Kz`ndest by the BBF and
started a multifaceted smear campaign against Sonya Larson by accusing my client of
plagiarizing your Factual Letter. You contacted ASF, the BBF, GrubStreet, members of Ms.

 

3 Forrner winners of the One City/One Story honor have credited the publicity and exposure to numerous
professional achievements Forrner winners express that “One City/One Story was a total garne~changer for my
writing career” and “speaking career,” and that they have earned literally thousands of dollars for speaking
engagements related to the honor. These include engagements in New England, Texas, and Chicago, and at Laboure
College, Milton Academy, UMASS~Boston, Swarthmore College, Worcester State, and many rnore. “lt really built
up my 'cred' in terms of earning these speaking gigs," says one winner. “l was also interviewed on NPR and by
reporters for the Globe and Milton Tr'mes and Patrr'ot Ledger. Nice articles that I‘ve used on my website and CV.”
Another winner said, “To be selected for One City One Story is an honor. l got a beautiful entail just two weeks ago
from someone who had read this story. It’s a matter ofprestige, it can bring you speaking events, and increase your
Worth when you sell your first story collection or novel.. .Your story is published in many different lauguages, so
whole new audiences get to en gage."

 

 

 

 

Case 1:19-cv-10203-|T Document 1-8` Filed 01/30/19 Page 17 of 23

Dawn Dorland Perry
September 27, 2018
Page 5.

Larson’s writing group, and--inexplicably-~the Bread Loaf Writers’ Conf`erence, hosted by
Middlebury College in Vermont."' You did not specify how the language of your Factual Letter
was plagiarized in Ihe Kz'nde.s't but simply stated that the relatively short letter in Ms. Larson’s
story was a “paraphrase” of your considerably longer Factual Letter.

You made the additional false claim to the Bread Loaf Writers’ Conference that Larson
applied for and received a prestigious fellowship to the conference using this story, which you
misleadingly claimed “plagiarizes [your] unpublished work.” Once again you offered no
evidence to substantiate your claim, but nonetheless asked that something “be done,
retroactively, about it.” When Bread Loaf declined to engage with you, you threatened the
conference by saying that you were “writing an article about plagiarisrn in the writing
community and will list this response on behalf of the Bread Loaf Writing Conference.” You
continued to call and email Bread Loaf staff, and even the retired Director, Michael Collier, in
August and September 2018.

In lune 2018, l ames Gregorio, Ms. Larson’s previous lawyer, requested that you and
your legal counsel contact him to supply supporting evidence for your claim of plagiarism so that `
my client and her attorney could respond You refused to comply with this request lnstead, you
emailed and called the staff and even board members of` ASF and BBF multiple times per day,
demanding at various times a citation for your Factual Letter, that Ms. Larson’s story be pulled
from ASF and the BBF in its entirety, and/or that ASF publish one of your essays instead,
purportedly about friendship, ethics and writing

Neither ASF nor BBF acquiesced to your demands Nevertheless, the BBF did offer for
Ms. Larson to change some of the language in her fictional letter to avoid gny possibility of legal
claims against the BBF.5 My client agreed to the BBF’s suggestion, since the fictional letter was
only a minor part of her story. Besides, Ms. Larson had already changed many elements of her
story for the BBF publication specificall -- including locations in the hctional story, obj ects,
details, several lines of dialogue, gestures, word choices, and the ending.

None of Sonya Larson’s efforts seemed to satisfy you. NeXt, you contacted the Bosron Globe to
further publicize your claim of plagiarism by Ms. Larson, and then made a professional
complaint to GrubStreet, Ms. Larson’s employer, repeating your accusation that my client

 

4 To date, over a dozen individuals and organizations have been contacted by you, an assault which you continue by
recently contacting members of the present staff and even retired staff of the Bread Loaf Writers’ Conference. Bread
Loaf, as described by ler New Yorker magazine, is known in the literary and publishing worlds as "the oldest and
most prestigious writers' conference in the country."

5 The letter was changed in an attempt to appease you and to stop your frequent contacts of the BBF and others.

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 18 of 23

Dawn Dorland Perry
Septernber 27, 2018
Page 6.

plagiarized your Factual Letter. You also apparently complained--falsely and nivolously_that
Ms. Larson did not speak with you at a GrubStreet event, and that she advised you not to write
about certain topics.

Then, on July 3, 201 8, your lawyer, Jeffrey A. Cohen of Cohen Business Law Group,
sent a letter to the Boston Book Festival stating that The Kz'ndest contains your Factual Letter “in
whole or in part.” Even without having the benefit of reviewing any revisions that may have
been made to The Kindest, “to determine whether any infringement remains,” your lawyer boldly
claimed that any decision by the BBF to publish the story would infringe your rights. Your
lawyer then demanded that the BBF cease and desist from further printing, copying, distributing
or undertaking other activities related to The Kindest.

Attorney Cohen also said that if the BBF did not supply him with a copy of the revised
story within ten days, he would act on your behalf to prevent the publication of Ms. Larson’s
story, and seek damages under the Copyright Act for up to $15'0,000 in statutory damages
Attorney Cohen’s claim for statutory damages is available only in limited circumstances As
will be shown, the circumstances Attomey Cohen presented do not permit you to recovery
statutory damages in any amount under any circumstances

According to the Copyright Office records, your Factual Letter was registered as
unpublished text entitled “Dorland kidney chain final recipient letter luly 2, 20l 5,” effective
lime 10, 2018, under registration number TXu002101420. The lurie 10, 2018 date is significant

Next, on July 20, 2018, Michael S. I-Ianna of Cohen Law wrote to Attorney Gregorio
expressing a willingness to settle your claims without a full recovery of damages to which l-Ianna
claimed you were entitled Of course, there has been no substantiated demand for monetary
damages to date; just a continuing request that Larson acknowledge that your Factual Letter was
an idea behind The Kindesr, and a demand that Ms. Larson pay exorbitant damages plus your
legal fees.

You then continued your attack on Ms. Larson by repeatedly contacting the press, where
you masterminded a disparaging campaign against my client by publicly accusing Ms. Larson of
`plagiarism.6 This occurred even before the BBF announced that Ms. Larson’s story was chosen
as the One City/One Story selection During those initial settlement negotiations, when it likely

 

5 Graham Ambrose, "lnspiration or plagiarism? Writing hackles raised in Boston dispute." Boston Globe, July 26,
2018. ht;tps://tmgl;l.com/ybo?)xbl§; Graham Ambrose, "Boston Bool< Festival cancels One City One Story event
amici plagiarism flap." Boston Globe, August 14, 2018. thgs://tin@rl.com/ybévggn,g.

 

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page-1'9'of23

Dawn Dorland Perry
September 27, 2018
Page 7.

became clear that the Globe would run the article you prompted, your attorney Michael Hanna
told l ames Gregorio, Larson’s attorney, that if Ms. Larson gave you “everything that you wan ,”
you would “give your full effort to try to kill the {Globe’s] story.” After the article came out,
you emailed members of Ms. Larson’s writing group, accusing them of “complicity” in “artistic
betrayal.” You continued to contact them through September 2018.

You also continued to escalate your demands to the BBF_demandiug $10,000, full
attribution, and more--~upon discovery of a mistakenly available print-on-dernand CD file of the
story. Though this file had no bearing on what the BBF was scheduled to print, you dramatically
escalated your legal threats to the BBF, mere days before they were set to distribute the story.

As a direct and proximate result of this and other actions by you, acting alone or in
concert with your attomeys, the BBF rescinded its selection of lite Kz'ndest for fear of being sued
by you.7 When the BBF made this decision, it had already printed 30,000 of The Kindest at a
cost of approximately $13,000, plus amassed thousands of dollars in attorney fees, and it was _
concerned that continuing legal fees and risked sponsorship dollars would strain its modest
budget and jeopardize its existence The BBF decision had nothing to do with your claims of
plagiarism or copyright infringement The decision was based entirely on your persistence,
which was aided and abetted by claims of copyright infringement and threats of thousands of ~
dollars in legal fees and substantial statutory damages by your legal counsel.

On September 6, 2018, Attorney Hanna again wrote to Attorney Gregorio claiming that
Ms. Larson continues to infringe your rights by reproducing the Factual Letter, preparing a
derivative copy of the letter, and distributing copies of the letter to ASF, Audible.com,
BrillianceAudio.com, and the BBF. Hanna again sought damages and attorney’ s fees for “a full
litany of claims” he asserts will be filed against Ms. Larson in Federal Court in Los Angeles.

in its latest letter, Cohen Business Law Group is seeking judgment for 3180,000, which it
proposes will be held in escrow to ensure that Ms. Larson will never violate your rights in the
Factual Letter. Hanna also demands that Ms. Larson pay your legal expenses that now amount to
315,000. Hanna’s allegations and demands are absurd and completely without merit

Certainly, Ms. Larson was inspired by your kidney donation and she admits that she initially
used a few words and phrases that appear in your Factual Letter in preliminary drafts of

 

7 Emails from Deborah Porter state that the BBF did not want to get sued because it had potential to financially
cripple the organization

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 20 of 23

Dawn Dorland Perry
September 27, 2018
Page 8.

her story. I-Iowever, Ms. Larson’s actions do not amount to copyright imi~ingement under any
interpretation of the law. You are not the only person who has ever written to their organ
recipient and you are still free to write either a nctional or factual account of your kidney
donation experience

Furthennore, there is no one who would ever consider the Hnal version of The Kindest
that was to be distributed by the BBF to be similar in any respect to your Factual Letter other
than as an idea or a scene-a~faire.8 So that you can see this for yourself, l am enclosing a copy of
the final version of T?ze Kindest that was to be distributed by the BBF as part of the One
City/One Story proj ect.

Your lawyers claim to have extensive experience in handling and litigating intellectual
property matters Accordingly, your lawyers knew or should have known that statutory damages
and attorney’s fees under the Copyright Act are available only if your Factual Letter was
registered with the Copyright Oflice hefore, or within three months of the claimed infiingement,
which it was not. `

lt appears that your attorneys’ only reason for making erroneous claims for statutory
damages and substantial legal fees against the BBF was to conspire with you to pressure the BBF
into acquiescing with your unfounded claim of copyright infringement and your unwarranted
demands

My client disputes every notion of copyright infringement by you. However, even if
there was an inningernent, you would at best, be entitled only to your actual damages and any
profits that Ms. Larson earned from any infringement of the Factuai Letter.

Franl<ly, it is a mystery how you were damaged Ms. Larson simply took a factual letter
written by a kidney donor that was posted on a group Facebook page without a copyright
notation, used it as inspiration for a fictional letter, and used that fictional letter as a small set-up
for a fictional encounter between a Chinese-American kidney recipient and a white donor. That
Ms. Larson may have used a few words and phrases in preliminary versions of her fictional story
that are included in your Factual Letter will not support an award of anything other than nominal
damages at best.

 

s Scenes afaz're (meam'ng “scenes that must be done”) refers to elements that are standard, or indispensable in the
type of work at issue or sequences of events that necessarily result from the choice of a setting or situation
Compare, Shakespeare’s Romeo and Julz‘et with the play and movie, West Side Story.

 

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 21 of 23

Dawn Dorland Peiry
September 27, 2018
Page 9.

Furthermore, my client’s gross receipts from The Kinde.s'z‘ to date amount to $425. Since
the fictional letter which is part of my client’s story constitutes less than 5% of the total word
count in Larson’s narrative, your profit damages might amount to $21.25 (5% of $425 = $21.25).
Damages at this level do not warrant your intentional interference with my client’s relationship
with the BBP, which resulted in the loss of the prestige, notoriety, and potential numerous
opportunities for speaking engagements, income and leadership that she would have received if
her story was distributed as part of the Boston Book Festival One City/One Story project

Additionally, your direct contact with the Bread Loaf Writers’ Conference, members of
Ms. Larson’s writing group, GrubStreet_. her colleagues, and any of the more than a dozen other
people and organizations that you have contacted to date, is evidence of malevolent behavior that
is not acceptable under any circumstances.

My client contends that the inflated damage claims proffered by you and your
attorneys_as well as the failure by you and your attorneys to articulate reasonable demands in
light of the limited damages available for any perceived copyright infringement under the facts
presented_resulted in the BBF withdrawing its use of The Kindest from the One City/One Story
project

The BBF stated that they pulled Ms. Larson’s story because the BBF and their sponsors
did not want to get sued by you. The BBF has limited nnancial resources and it d_id not want to
incur legal expenses, time, and staff resources in fighting your claims, especially as the festival
neared and their workloads were already strained by your actions. Your actions and those of
your attorneys in making unsupportable claims, misrepresenting the facts, and deploying overly
aggressive and coercive correspondence with the BBF were calculated to cause damage to my
client. These actions directly resulted in the decision to pull flee Kindest from the One City/One
Story proj ect. The decision of the BBF to pull The Kirzdest was made to mollify its sponsors and
to avoid additional legal fees. lt was in no way a concession of wrong-doing by the BBF or Ms.
Larson.

The totality of circumstances including the combination of your unrelenti.ug, multifaceted
campaign to damage, disparage and defame Sonya Larson’s reputation and career, your lawyers’
letters containing wholly insupportable claims and demands, and your dogged, ongoing
communications with anyone professionally connected with Ms. Larson, are evidence of
outrageous conduct which constitutes a violation of Massachusetts General Laws, chapter 93A.
§ Kattar v. Dernoulas, 433 Mass. l, 12-13 (2000) (Chapter 93A is “a statute of broad impact
which creates new substantive rights and provides new procedural devices for the enforcement of
those rights.” Slanev v. Westwood Auto, lnmc_._, 366 Mass. 688, 693 (1975).

 

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 22 of 23

Dawn Dorland Perry
September 27, 2018
Page 10.

The relief available under c. 93A is “sui generis lt is neither wholly tortious nor wholly
contractual in nature, and is not subject to the traditional limitations of preexisting causes of
action.” 366 Mass. at 704. lt “mak[es] conduct unlawful which was not unlawful under the
common law or any prior statute.” Commonwealth v. DeCotis 366 Mass. 234, 244 n. 8 (1974).
Thus, a cause of action under c. 93A is “not dependent on traditional tort or contract law
concepts for its definition.” Heller v. Silverbranch Constr. Coro., 376 Mass. 621, 626 (1978). §_e_e
Nei v. Burley, 3 88 Mass. 307 , 313 (1983) (“[A]nalogies between common law claims for breach
of contract, fraud, or deceit and claims under o. 93A are inappropriate because c. 93A dispenses
with the need to prove many of the essential elements of those common law claims”).

 

In addition, a claim for defamation is actionable under c. 93A. Dulgarian v. Stone, 420
Mass. 843, 852-53 (1995). In determining whether a publication is defarnatory, courts must also
consider, “all the circumstances surrounding the statement, including the medium by which the
statement is disseminated and the audience to which it is published.” Reillv v. Associated Press,
59 Mass. App. Ct 764, 770 (2003).

Under Massachusetts Law, you have thirty (3 O) days after receipt of this letter to answer
these allegations and provide a reasonable explanation for your actions or make a reasonable
settlement offer, failing which, my client can nle an action in court in which she will be seeking
up to three times her damages plus attorney’s fees. Cassano v. Gogos, 20 Mass. App. Ct. 348,
350-53 (1985); Kohl v. Silver Lake Motors. Inc., 369 Mass. 795, 802-03 (197_6); (Defendants
who make a timely and reasonable offer of settlement limit the scope of possible damages).
Failure to provide a reasonable settlement offer may allow the plaintiff to receive treble
damages Loddie v. Anton’s Cleaners, 1993 Mass. App. Div. 29 (defendant’s offer of only $100 .
for mink coat valued at $4,000 was made in bad faith, therefore damages were trebled).

Clearly, you are very upset that Ms. Larson used the idea of a letter from an organ donor
to her organ recipient as part of The Kindesr. No matter how angry this may have made you, this
did not give you the right to demean my client’ s character and reputation, and to conspire with
your attorneys to interfere with the selection of The Kz'ndest as the One City/One Story selection
by the BBF. Be advised, that your past actions and your continuing contacts with Bread Loaf
and others will not be tolerated

lf you persist in your attacks on my client and her reputation, we can spend the next
several years in litigation I-lowever, it is in all parties’ best interests to end this matter and move
on.

 

 

 

Case 1:19-cv-10203-|T Document 1-8 Filed 01/30/19 Page 23 of 23

Dawn Dorland Perry
September 27, 2018
Page 11.

Accordi'ngly, for settlement p_g_rposes pursuant to the Massachusetts Guide to Evidence,
Rule 408, and Federal Rules of Evidence, Rule 408, my client might consider stating that she
was inspired to write a small portion of J"he Kindest based on your 2015 Facebook post.

ln return you will have to acknowledge that you dramatically overreacted to the situation
Additionally, we will require that you write a letter of apology to Ms. Larson, to your Facebook
group, the BBF, to ASF, to Audible, to the Boston Globe and to Bread Loaf, completely
exonerating Ms. Larson from any wrongdoing These letters will be subject to my client’s prior
approval. We will also require that you reimburse the BBF for its printing costs which we are
told amount to 513,000 and its legal fees of $3,000, as well as reimbursing Ms. Larson for her
legal costs to date. Lastly, we require that you pay damages to Sonya Larson in a sum to be
determined either through direct negotiations with you, your legal counsel or through binding
mediation with an independent professional mediator.

l urge you to seriously consider my client’s willingness to end this horrible and very
damaging chapter in her life and move on. A_lternatively, l will expect a formal written response
to this letter from you or your legal counsel within the next thirty days.

 

ADE/d

cc: Jarnes A. Gregorio, Esquire \
leffrey A. Cohen, Esqu.ire and
Michael S. I-Ianna, Esquire

 

 

